COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                       §
    MARY CUMMINS,                                                        No. 08-16-00102-CV
                                                       §
                           Appellant,                                         Appeal from
                                                       §
    v.                                                               County Court at Law No. 3
                                                       §
    AMANDA LOLLAR,                                                     of Tarrant County, Texas
                                                       §
                           Appellee.                                    (TC # 2015-002259-3)
                                                       §

                                      MEMORANDUM OPINION

         This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Finding that there is no final judgment or appealable order,

we dismiss the appeal for want of jurisdiction.

         Appellant’s notice of appeal indicates that she is appealing from an oral order of the trial

court on Appellant’s motion to dismiss the suit against her.1 Presumably, the trial court denied

Appellant’s motion to dismiss. It is well settled that appellate courts have jurisdiction over final

judgments and interlocutory orders made appealable by statute.                       Lehmann v. Har-Con

Corporation, 39 S.W.3d 191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West

2015)(authorizing appeals from certain interlocutory orders).                A final judgment is one that

1
    In the notice of appeal, Appellant indicates that she is appealing to the Eighth Court of Appeals because the
members of the Second Court of Appeals are recused. To our knowledge, the Texas Supreme Court has not entered
an order transferring this appeal to the Eighth Court of Appeals. Further, there is no evidence Appellant has
followed the procedures set forth in TEX.R.APP.P. 16.3 for recusing a justice of a court of appeals.
disposes of all pending parties and claims. See Lehmann, 39 S.W.3d at 195. On May 27, 2016,

we gave Appellant notice of our intent to dismiss the appeal for lack of jurisdiction, but she has

not filed any response. Finding there is no final judgment or appealable order, we dismiss the

appeal for lack of jurisdiction.


August 17, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-